Citation Nr: 0534110	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-30 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 70 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD 
and assigned a 50 percent disability evaluation effective 
from October 17, 2002.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  During the appeal period, the RO granted a higher 
initial rating of 70 percent from October 17, 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to February 2004, the veteran's PTSD was not shown 
to be productive of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or, memory loss 
for names of close relatives, own occupation, or own name.

3.  As of February 2004, the medical evidence of record shows 
that the veteran is unable to work due to his PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for PTSD prior to February 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (2005).
2.  The criteria for a 100 percent disability evaluation for 
PTSD from February 2004 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in January and April 2003 prior to the 
initial rating decision in May 2003, which granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation effective from October 17, 2002.  The veteran 
filed his notice of disagreement (NOD) in June 2003 in which 
he disagreed with the initial evaluation assigned for his 
PTSD.  As such, the appeal of the assignment of the initial 
evaluation of PTSD arises not from a "claim" but from an 
NOD filed with the RO's initial assignment of a rating.  

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original 50 percent disability evaluation in his 
June 2003 NOD.  According to VAOPGCPREC 8-2003, if in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
NOD that raises a new issue, section 7105(d) only requires VA 
to take proper action and issue a statement of the case (SOC) 
if the disagreement is not resolved.  The RO properly issued 
an August 2003 SOC and a March 2004 Supplemental Statement of 
the Case (SSOC), which contained the pertinent laws and 
regulations, including the schedular criteria, and the 
reasons his claim was denied.  Thus, a VCAA notification 
letter is not necessary for the issue of a higher initial 
evaluation for PTSD.  As such, the Board finds that the 
notice provisions of the VCAA have been satisfied. 

In addition, the requirements with respect to the content of 
the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the veteran was notified about the information 
and evidence that is necessary to substantiate a higher 
rating for PTSD.  Although the January 2003 and April 2003 
letters did not address what the evidence must show to 
establish a higher initial evaluation, the Board notes that 
the August 2003 SOC and the March 2004 SSOC notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim for a higher initial evaluation for 
PTSD.  In fact, the August 2003 SOC provided the veteran with 
the schedular criteria used to evaluate his service-connected 
PTSD, namely Diagnostic Code 9411.

In addition, the January 2003 and April 2003 VCAA letters 
informed the veteran about the information and evidence that 
VA would seek to provide.  In particular, the letters stated 
that VA would make reasonable efforts to obtain the evidence 
necessary to support his claim, including requesting medical 
records, employment records, or records from other Federal 
agencies.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if VA determined that such evidence was necessary 
to make a decision on his claims.  

The RO also notified the veteran about the information and 
evidence he was expected to provide.  Specifically, the 
January 2003 and April 2003 letters informed the veteran that 
he must provide enough information about his records so that 
VA can request them from the person or agency that has them.  
The letters also requested that the veteran complete and sign 
a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was also afforded VA 
examinations in May 2003.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.


Background and Evidence

A rating decision dated in May 2003 granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation effective from October 17, 2002.  That 
determination was based on a review of the veteran's service 
records as well as on the findings of a VA examination 
performed in May 2003.  The veteran appealed that decision, 
and a March 2004 rating decision increased the evaluation to 
70 percent effective from October 17, 2002.  During the 
pendency of the appeal, the veteran's 70 percent disability 
evaluation has remained in effect until the present time.

VA medical records dated from May 1987 to March 2003 document 
the veteran's treatment for various disorders, including 
PTSD.  The veteran sought treatment in February 2003 with 
complaints of PTSD.  He reported having nightmares and 
increased symptomatology since the Gulf War and the events of 
September 11th.  He was prescribed Buspar.  

VA medical records dated from October 2002 to March 2003 
indicate that the veteran was referred by an Urgent Care 
nurse in January 2003 for PTSD services that he had 
requested.  He reported having problems with preoccupation 
and reexperiencing Vietnam-related issues.  He listed his two 
biggest problems as stress and depression.  He indicated that 
he found his job to be more stressful and noted that he 
became angry and upset and had some difficulties with his 
supervisor during the previous few weeks.  The veteran did 
not have a past psychiatric or drug problem history.  A 
mental status examination found the veteran to be neat, well-
groomed, and he was cooperative and pleasant.  His overall 
mood was euthymic with some complaints of being anxious.  His 
speech was coherent and relevant, and his overall affect 
appeared normal.  His psychomotor behavior was unremarkable.  
The veteran was not suicidal or homicidal, and he did not 
have a history of suicide attempts or physical altercations.  
His perceptions were normal, and his thought process and 
content was intact.  The veteran was diagnosed with an 
adjustment disorder with mixed emotions with PTSD needing to 
be ruled out.  His Global Assessment of Functioning (GAF) 
score was recorded as 68.  The veteran returned for a follow-
up appointment in February 2003, and the findings were 
similar.

The veteran was referred for an evaluation of PTSD in March 
2003.  Following an examination, the psychologist stated that 
the veteran's performance on most measures reported symptoms 
at a level that was slightly higher than that observed in 
individuals diagnosed with PTSD.  However, he also indicated 
that is was not unusual for one with PTSD to present 
heightened affective distress in an attempt to ensure that 
others take his symptoms seriously.  He did not observe any 
frank over-pathologizing.

VA medical records dated from October 2002 to March 2004 
document the veteran as having been seen for a follow-up 
appointment in October 2003 at which time he related having 
some difficulties at work.  He had missed a few days because 
he was not feeling well.  The veteran returned in January 
2004 at which he reported having continuing difficulties at 
work and at home.  He complained of having anxiety as well as 
arguments with his supervisors, as he believed they were 
setting him up to be dismissed.  His wife had returned after 
leaving him for a month, but she was still considering a 
divorce.  A mental status examination found the veteran to be 
neat and well groomed, and he was cooperative, but upset.  
His mood was overall euthymic with some complaints of being 
anxious.  There was some anger evident.   His speech was 
coherent and relevant, and he was not currently suicidal or 
homicidal.  He did not have a history of suicide attempts or 
physical altercations.  His perceptions were normal, and his 
thought process was intact.    The veteran was assessed as 
having an adjustment disorder with mixed emotions, PTSD, 
depression not otherwise specified, and anger.  His GAF was 
listed as 60.  

The veteran was seen again in March 2004 at which time it was 
noted that he was anxious, depressed, and unable to work.  A 
physical examination found him to be neatly groomed and 
appropriately dressed, and he was cooperative.  His affect 
was constricted and depressed, and his speech and thinking 
were logical, coherent, and goal directed.  The veteran was 
noted to be anxious and serious as well as alert and 
oriented.  He denied the presence of auditory, visual, or 
tactile hallucinations as well as the presence of suicidal 
thoughts, plans, or intents.  The veteran was assessed as 
having PTSD as well as mixed anxiety and depression.    

C.B., MSW, CSW (initials used to protect the veteran's 
privacy) submitted a letter dated in March 2003 in which it 
was noted that the veteran had problems with depression and 
anxiety resulting from intrusive thoughts, recurring 
nightmares about his Vietnam experiences, and increased 
stress at work.  He also indicated that the veteran had an 
adjustment problem related to his job function and that he 
had expressed a high sense of his job being in jeopardy.  His 
symptoms were listed as hypervigilance, intrusive dreams, 
isolation, relationship dysfunction, social adjustment 
issues, anger, resentment, survivor guilt, and high startle 
response, which all manifested as feelings of depression and 
isolation behaviors.  C.B. stated that the veteran's symptoms 
preclude gainful employment because of multiple barriers, 
including physical restrictions such as hypertension and 
arthritis, emotional barriers such as depression, social 
barriers of isolation, and relationship dysfunction.

The veteran was afforded a VA mental examination in May 2003 
at which time it was noted that he was unemployed and had 
been seeing a psychiatrist for two years and was on 
medication.  He had never had any inpatient psychiatric 
admissions and denied having any current treatment.  The 
veteran reported becoming angry a lot and was resentful that 
his previous treatment had not worked well.  He also 
indicated that he became depressed about his circumstances 
and did not go to work.  He rated his mood as a five on a 
scale of one to ten, and he reported his sleep as being 
variable.  The veteran described his nightmares and 
flashbacks, but he denied having intrusive thoughts regarding 
Vietnam even though he thought about it occasionally.  He had 
limited social support, as he had no close friends, but he 
did have a very close relationship with his six-year old 
daughter.  He endorsed occasional passive suicidal ideation, 
but there were no active thoughts of suicide or suicidal 
intent or plan.  Although he did feel as though someone was 
always watching him, he denied having any hypervigilant 
symptoms.  He did report having irritable outbursts, but the 
veteran denied having exaggerated startle reaction.  The 
veteran also stated that his longest civilian employment was 
for five years immediately following service.  He had since 
had multiple jobs, but he was unable to continue his work 
consistently for any length of time.  

A mental status examination found the veteran to be well-
groomed and well-dressed, and he was pleasant and 
cooperative.  His mood was depressive with reactive affect, 
and no thought disorder was noted.  He was resentful that he 
was not prepared for civilian life following his military 
service, and he was frustrated and disappointed in his lack 
of accomplishments in life.  He was positive for feelings of 
guilt.  He did not have any suicidal ideation or homicidal 
thoughts, and there was no evidence of psychosis.  His 
insight was minimal, but his judgment was intact.  There were 
no significant cognitive deficits noted.  The veteran was 
assessed as having dysthymic disorder, alcohol dependence, 
and cannabis abuse, and his GAF was listed as 60.

The veteran was also provided a VA PTSD examination in May 
2003 during which he indicated that he had been fired from 
several jobs, but related that he currently worked at the 
United States Postal Service where he had been an employee 
for 17 years.  He reported being married to his second wife 
for over 21 years, and he described the relationship as good.  
He denied ever hitting his wife, but he did indicate that he 
had been loud and verbally abusive.  The veteran related that 
he did not get along well with his family and that he spent 
most of his time with his wife.  He did have one friend, but 
he only saw him once or twice a month, and he did not attend 
social events.  The veteran complained of feeling as though 
he was having heart attacks all of the time, and he reported 
being angry most of the time without knowing why.  He 
experienced anxiety and often had difficulty falling asleep.  
He also described his nightmares regarding Vietnam.  The 
veteran indicated that suicide had crossed his mind, but he 
stated that it had never been a possibility.  He related that 
he found people moving around him and talking to be very 
disturbing, as there was too much to pay attention to and he 
had to be on guard against the possibility of something 
happening.  The veteran also indicated that he felt as though 
he was being watched when he was outside of his house.

An examination found the veteran to be casually dressed and 
looking young for his age.  He talked slowly and cautiously 
without much elaboration.  He did describe events in good 
detail when asked to do so, but he seemed to generally be an 
uncommunicative person and guarded in his self-disclosure.  
There was an indication of semi-delusional thinking.  His 
expression of affect was severely blunted so that there was 
little variation in self-expression.  His mood was depressed, 
and he did admit to having suicidal thoughts even though he 
had never acted on them.  The veteran indicated that he was 
continually angry, but he denied having violent actions.  He 
demonstrated a poor span of attention and a poor ability to 
concentrate as well as poor memory, but he did demonstrate 
some abstract reasoning ability.  The examiner commented that 
there was evidence of persistent avoidance of stimuli 
associated with traumatic events and noted that the veteran 
had a markedly diminished interest in significant activities.  
The veteran had a restricted range of affect as well as 
persistent symptoms of increased arousal, and he was 
hypervigilant.  The examiner indicated that the veteran's 
symptoms caused clinically significant distress and impaired 
his social functioning and diminished his satisfaction with 
work and life.  It was considered evident that he was 
depressed, which was the primary result of emotional and 
social withdrawal, which was accompanied by a blunted affect, 
anger, depression, delusional experiences, and guardedness.  
The examiner diagnosed the veteran with PTSD and depressive 
disorder not otherwise specified, and his GAF was reported as 
being 50.

C.B., MSW, CSW (initials used to protect the veteran's 
privacy) submitted a letter dated in November 2003 in which 
he indicated that the veteran had initially presented with 
problems of severe depression and anxiety related to his 
symptoms of PTSD.  His symptoms included intrusive thoughts, 
recurring nightmares, and flashbacks, and his isolation 
behaviors, avoidance of stimulus, hypervigilance, anger, and 
resentment had led to a high degree and relationship and job 
jeopardy, which was exacerbated by the pressure and stress of 
his daily work function.  It was noted that the veteran had 
been assessed with a GAF score of 50 in June 2003, but C.B. 
indicated that there had been a steady decline in the 
veteran's ability to cope with daily life stress since that 
time.  This decline resulted in a GAF score of 40 due in part 
to the veteran's inability to sleep, relationship 
dysfunction, and social isolation to avoid stimulus.  His 
lack of energy for work resulted from his inability to sleep 
and from the expenditure of emotional energy needed for him 
to face each day.  C.B. further stated that those 
circumstances had made it very difficult for the veteran to 
function at work, and as such, had resulted in placing his 
job in increased jeopardy.  This had led to more severe 
depression, which resulted in a dangerous work environment 
because he required concentration and focus as a driver.  
C.B. also commented that the veteran's PTSD was chronic and 
severe in nature.  

Private medical records dated in November 2003 indicate that 
the veteran was referred for a neurological evaluation 
because of his complaints of transient loss of attention 
following a car accident.  It was noted that he had lost 
attention for a few seconds while driving for work and hit a 
guard rail.  He was able to return to work after a couple of 
days and drove to Alabama and Michigan without problems, but 
he did have to stop along the way.  The veteran reported 
having lapses of attention for a few seconds twice per month.  
It was also noted that he had been seeing a psychiatrist and 
that he had been diagnosed with PTSD.  He had decreased 
memory, anxiety, nervous tension, and depression related to 
his experiences in Vietnam, and he did have some stress, 
including job stress, bills, and family concerns.  The 
veteran also reported having poor sleep habits, nightmares, 
flashbacks, lapses of attention, but he felt normal 
otherwise.  Following an examination, the physician listed 
his impression as transient lapse of awareness probably 
relative sleep deprivation, anxiety, depression, 
preoccupation, and poor attention.  A nonconvulsive seizure 
had to be ruled out, and it was recommended that the veteran 
not drive.

The veteran's wife submitted a lay statement in December 2003 
in which she related that she had first met the veteran at 
work in 1975.  She indicated that she had observed his anger 
and defiance at work and noted that he was using drugs at 
that time.  She also stated that the veteran was fired from 
that job as well as from others and that he tended to isolate 
himself from others.  The veteran's wife also noted that he 
experienced recurring dreams and that he had poor hygiene.  

The veteran's employment records from the United States 
Postal Service indicate that he missed a lot of work in 2003 
and 2004.  During that time frame, he used annual leave, sick 
leave, and leave without pay.  These records also show that 
he stopped working there in February 2004.

The veteran submitted a statement in February 2004 in which 
he indicated that he was released from work for medical 
reasons and that he was filing for disability retirement from 
the United States Postal Service.  

VA medical records dated in February 2004 indicate that the 
veteran had PTSD and recurrent depression for which was in 
therapy, as he continued to be very symptomatic.  It was also 
noted that a social worker had strongly recommended 
disability retirement.

In his February 2004 hearing testimony before a decision 
review officer at the RO, the veteran indicated that he went 
to therapy once a week and saw a psychiatrist once a month.  
He stated that he took medication for his PTSD without which 
he would become anxious and have panic attacks.  The veteran 
also testified that he was a postal worker and that he had 
problems focusing at work and was recently involved in a 
motor vehicle accident as a result.   He also stated that he 
usually missed four to six days of work each month and that 
he had used up all of his sick time.   The veteran further 
related that he had been married for 23 years and that his 
wife had left him several times due to his anger and stress, 
but they still remained together.  He had pushed her around 
several times, which he believed was a result of him losing 
control of his feelings.  The veteran indicated that he did 
not have a good relationship with his children.  The 
veteran's wife also testified during which she related that 
the veteran was angry and had nightmares.

A VA psychiatrist sent a letter to the veteran's employer in 
March 2004 in which he related that the veteran was being 
treated for anxiety, depression, and PTSD.  The psychiatrist 
indicated that the veteran had been unable to deal with work-
related issues and that he found himself stressed out and 
feeling as though he could not handle the pressures of work.  
It was also noted that the veteran had been in an accident 
and that he had reported having anxiety and arguments with 
his supervisors, as he believed they were setting him up to 
be dismissed.  The psychiatrist further noted that that the 
veteran's wife was contemplating a divorce.  The findings of 
a mental status examination were discussed, which had found 
the veteran to be well groomed and cooperative, but upset 
during the interview.  His mood was overall euthymic with 
some complaints of anxiety, and some anger was evident. His 
speech was coherent and relevant, and he was not suicidal or 
homicidal.  He did not have any history of suicide attempts.  
The veteran's perceptions were normal, and his thought 
process was intact.  Following the examination, he was 
diagnosed with PTSD and major depressive disorder as well as 
with anger and anxiety issues.  His GAF score was listed as 
50.  Based on the veteran's multiple stressors, ongoing 
issues, and PTSD, the psychiatrist recommended that the 
veteran be permitted to retire early.

Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for his PTSD.  More specifically, he claims that 
the current evaluation assigned for his disorder does not 
accurately reflect the severity of the symptomatology 
associated with that disability.

Although the veteran was assigned a higher initial evaluation 
during the pendency of his appeal, applicable law mandates 
that when a veteran seeks an increased evaluation, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn his appeal and as 
such, it remains in appellate status.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a 70 percent disability 
evaluation for his PTSD pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that diagnostic code, a 70 
percent disability evaluation is assigned when there is 
evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to a higher initial evaluation for 
PTSD prior to February 2004.  However, as will be discussed 
below, the Board concludes that a 100 percent disability 
evaluation is warranted for the veteran's PTSD as of February 
2004.  

Prior to February 2004, the medical evidence of record does 
not show the veteran to have total social and occupational 
impairment.  In this regard, he has not been shown to have 
gross impairment in thought processes or communication.  VA 
medical records dated in January 2003 and January 2004 noted 
that his perceptions were normal and that his thought process 
and content were intact.  Although the May 2003 VA mental 
examiner indicated that his insight was minimal, he also 
indicated that the veteran's judgment was intact and that he 
did not have a thought disorder.  Nor were there any 
significant cognitive deficits noted.   The Board does 
acknowledge the May 2003 VA PTSD examiner's comment that the 
veteran demonstrated a poor span of attention and a poor 
ability to concentrate; however, it was noted that the 
veteran had some abstract reasoning ability.  

Additionally, the veteran has not been shown to have 
persistent delusions or hallucinations, grossly inappropriate 
behavior, or persistent danger of hurting self or others.  VA 
medical records dated in January 2003 and January 2004 
indicate that the veteran was cooperative and pleasant, and 
he was not found to be suicidal or homicidal.  Nor did he 
have a history of suicide attempts or physical altercations.  
The Board does observe the May 2003 VA mental examiner's 
comment that the veteran endorsed occasional passive suicidal 
ideation; however, the examiner also stated that there were 
no active thoughts of suicide or suicidal intent or plan.  
The May 2003 VA mental examiner also noted that he was 
cooperative and pleasant and that there was no evidence of 
psychosis.  

In addition, the medical evidence of record does not show the 
veteran to have intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  In 
fact, VA medical records dated in January 2003 and January 
2004 indicate that the veteran was neat and well groomed, as 
did the May 2003 VA mental examiner.  The Board does observe 
the May 2003 VA PTSD examination's finding that the veteran 
had poor memory as well as private medical records dated in 
November 2003 indicating that he had decreased memory; 
however, it was not shown that his memory loss was severe 
enough to cause him to forget things, such as his own name 
and occupation.

The Board would also observe that the veteran has been 
evaluated as having a GAF score between 40 and 68.  A GAF 
score between 31 and 40 reflects some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood.  A GAF score ranging 41 to 50 is contemplated for 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning. A GAF score 
between 51 and 60 reflects moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning.  A GAF score between 61 and 70 reflects some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition of the American Psychiatric Association in the 
rating schedule).   

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by these 
reported scales, the Board concludes that the veteran has not 
been shown to have total occupational and social impairment 
prior to February 2004.  Accordingly, the Board finds that 
the schedular criteria for the next higher 100 percent 
disability evaluation have not been met.  Therefore, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for a higher initial evaluation for PTSD 
prior to February 2004.

However, the Board does observe that the veteran submitted a 
statement in February 2004 in which he indicated that he was 
released from work for medical reasons and that he was filing 
for disability retirement from the United States Postal 
Service.  His employment records do indicate that he stopped 
working that month, and VA medical records dated in February 
2004 noted that a social worker had strongly recommended 
disability retirement.  In addition, a VA psychiatrist 
recommended in March 2004 that the veteran be permitted to 
retire early, and VA medical records dated in March 2004 
noted that he was unable to work.  Although the veteran's 
symptomatology does not meet all of the criteria contemplated 
under the rating schedule for a 100 percent disability 
evaluation, the medical evidence shows that the veteran was 
no longer able to work as of February 2004 as a result of his 
service-connected PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442-43 (2002) (noting that, the use of the phrase 
"such symptoms as" in the criteria for rating mental 
disorders, followed by a list examples, provides guidance as 
to the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation, 
and noting that it is not the symptoms, but their effects, 
that determine the level of impairment).  As such, the Board 
concludes that a 100 percent disability evaluation is 
warranted for the veteran's PTSD as of February 2004 based on 
facts found.  Fenderson, 12 Vet. App. at 126 (if later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found).  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

Finally, the Board notes that the RO has granted a total 
rating based on individual unemployability (TDIU rating) 
effective from February 12, 2004.  Because a TDIU rating is 
"assigned[] where the schedular rating is less than 
total . . . the Board's decision here to grant a 100 percent 
schedular rating for service-connected PTSD as of February 
2004 cancels or renders moot the award of the TDIU rating.  
Because the Board has decided that the 100 percent rating 
should be effective as of February 2004 and there is no 
difference in the amount of compensation payable based on a 
TDIU rating or a 100 percent schedular rating, there should 
be no adjustment required in the amount of compensation 
payments that the veteran has been receiving.  However, in 
implementing the Board's allowance of a 100 percent schedular 
rating as of February 2004, the RO will set the specific 
effective date of the award in February 2004 and will make 
whatever other adjustments, if any, are necessary in 
implementing this decision.

ORDER

An initial evaluation in excess of 70 percent for PTSD prior 
to February 2004 is denied.
 
Subject to the provisions governing the award of monetary 
benefits, a 100 percent disability evaluation for PTSD for a 
period beginning in February 2004 (the specific effective 
date during the month of February 2004 to be set by the RO) 
is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


